Case 3:19-cv-08241-SPL Document 1-3 Filed 08/19/19 Page 1 of 11

EXHIBIT A

Complaint

V LIGIHXd
 

 

Case 3:19-cv-08241-SPL Document 1-3

Shorall McGoldrick Brinkmann
1232 east missouri avenue

phoenix, az 85014

602.230.5400

602.230.5432 (fax)

smb asmbatiomeys.com
paulmegoidrckesmbattorneys.com
misimpsone smbattomeys.com

Paul J. McGoldrick, #010383
MJ Simpson, #020199
Attorneys for Plaintiff

Filed 08/19/19 Page 2 of 11,.,

Valerie Wyant
CLERK. SUPERIOR COURT
07/09/2019 3:10PM
BY: SCALANDRA
DEPUTY

Case No. SO300C V0 1900212
HON. DAN R SLAYTON

In the Superior Court of the State of Arizona

In and For the County of Coconino

Everest Indemnity Insurance Company as)

subrogee of Silvicom, Inc.
Plaintiff,

VS.

Mohamed Abdulle and H&L Brothers

Transport, LLC,

Defendants.

 

1. Plaintiff, Everest Indemnity

No.

 

Complaint

Insurance Company (hereinafter

“Everest”), is a corporation organized and existing under the laws of the State of

Delaware with its principal place of business located at 477 Martinsville Rd.,

Liberty Corner, New Jersey.

 
 

 

Case 3:19-cv-08241-SPL Document 1-3 Filed 08/19/19 Page 3 of 11

2. Silvicom, Inc. (hereinafter “Silvicom”) is a corporation organized and
existing under the laws of the State of Illinois with its principal place of business
located at 1801 West Armitage Avenue Ste. B Melrose Park, IL 60160.

3. At all times relevant, Everest issued a policy of insurance, policy
number IM8CM00016171, covering property of Silvicom which included a 2015
Cascadia Freightliner tractor truck, VIN 3AKJGLD58FSGF3184. The policy was
in full force and effect on August 12, 2017.

4, Defendant H&L Brothers Transport LLC (hereinafter “H&L Brothers”)
is a business entity organized and existing under the laws of the State of Michigan
with its principal place of business located at 3310 Bardaville Dr., Lansing,
Michigan,

5. Defendant, Mohamed Abdulle, is an adult individual residing at 5258
Tamarack Circle E., Apartment C, Columbus, Ohio. At all relevant times material
hereto Defendant, Mohamed Abdulle, was an employee, agent, servant, worker
and/or representative of Defendant, H&L Brothers.

6. At all relevant times material hereto Defendant, Mohammed Abdulle,
acted within the course and scope of his employment with Defendant H&L
Brothers.

7. This action arises out of the collision between Silvicom’s Freightliner

tractor trailer truck vehicle and a Freightliner, VIN 3AKJGLD54FSGB3510,

 
li

12

13

14

15

16

1?

19

2g

21

22

23

24

29

26

 

Case 3:19-cv-08241-SPL Document 1-3 Filed 08/19/19 Page 4 of 11

owned by H&L Brothers Transport and operated by Mohammed Abdulle which
occurred on August 12, 2017 on Interstate-40, just outside Flagstaff, Arizona in
Coconino County (hereinafter referred to as the “Accident”).

8. At the time and place of the Accident, Silvicom’s driver was operating
its tractor trailer truck in an eastbound direction on 1-40.

9, At the time and place of the Accident, Mohammed Abdulle was
operating H&L Brother’s tractor trailer truck in a westbound direction on I-40.

10. Mohammed Abdulle, while operating H&L Brother's tractor trailer

truck, suddenly crossed the median of the freeway and struck Silvicom’s tractor

| trailer truck.

11. The impact of the collision caused the Silvicom tractor trailer truck to
flip over and catch fire.

12. The collision and resulting fire destroyed Silvicom’s vehicle and cargo,

and the damage was a total loss.

13. Asa result of the aforesaid damage, Silvicom presented a claim to
Everest, pursuant to the terms and conditions of the aforesaid policy of insurance.

14. Everest has paid Silvicom $405,380.00, and pursuant to the policy of
insurance and by operation of law, Everest is subrogated to the rights of Silvicom.
There is also a $2,500.00 deductible.

/Tf

 

 

 
 

19

il

12

13

14

15

 

 

Case 3:19-cv-08241-SPL Document 1-3 Filed 08/19/19 Page 5 of 11

COUNT I — NEGLIGENCE
Plaintiff v. Mohammed Abdulle

15. Plaintiff incorporates by reference paragraphs 1 through 14 as if fully
set forth at length.

16. At all relevant times herein and material hereto, Defendant,
Mohammed Abdulle, operated, managed, controlled and/or maintained control over
H&L Brothers’ Freightliner truck and was therefore responsible for the safety of
other vehicles on the roadway, such as Silvicom’s vehicle.

17. At all relevant times herein and material hereto, Defendant
Mohammed Abdulle, owed a common law and statutory duty of care to operate a
vehicle within the laws of the State of Arizona.

18. At all relevant times herein and material hereto, Defendant,
Mohammed Abdulle, operated a vehicle negligently, carelessly and recklessly
which caused damage to Silvicom’s vehicle and cargo.

19. Defendant, Mohammed Abdulle, violated the duties of care owed to
Plaintiff's insured in:

a) operating a motor vehicle negligently within the laws of the State of

Arizona;

b) operating a freightliner tractor trailer truck at an excessive rate of

speed;

 

 

 
 

10

11

12

14

15

16

18

19

20

20

 

 

 

Case 3:19-cv-08241-SPL Document 1-3 Filed 08/19/19 Page 6 of 11

c) failing to maintain proper and adequate control of said tractor trailer
truck;

d) Crossing the vehicle over the median into Silvicom’s vehicle;

e) Failing to exercise a reasonable duty of care in observing other vehicles
lawfully on the roadway;

f) Failing to keep alert and/or awake and maintain a proper and adequate
lookout for other vehicles which were lawfully traveling in an easterly
direction on Interstate-40;

g) Failing to maintain his tractor-trailer truck under proper and adequate
control;

h) Causing and/or allowing the tractor-trailer truck he was operating to
impact Silvicom’s trailer;

i) Causing, allowing and/or permitted the tractor-trailer truck he was
operating to strike the Silvicom’s trailer;

) Failing to bring the tractor-trailer truck he was operating to a stop
prior to impacting Silvicom’s trailer;

k) Failing to have the tractor-trailer truck he was operating equipped
with proper and adequate brakes and/or braking devices and in otherwise
failing to have the tractor-trailer under a safe, proper, adequate and

mechanical condition under the circumstances;

 

 

 
 

11

Le

13

 

 

 

Case 3:19-cv-08241-SPL Document 1-3 Filed 08/19/19 Page 7 of 11

) Failing to perform reasonable inspections of the tractor-trailer truck he
was operating to ensure that it was equipped with proper and adequate
brakes and/or braking devices and that the tractor-trailer truck was under a
safe, proper, adequate and mechanical condition under circumstances; and

m) Violating the Federal Motor Carrier Safety Regulations, and the traffic

laws of the State of Arizona pertaining to the operation of vehicles, in

violation of A.R.S. §28-729, which constitutes negligence as a matter of law.

20. By reason of the carelessness and negligence of Defendant, Plaintiff
and its insured were damaged.

WHEREFORE, Plaintiff claims damages in the amount of $407,880.00
exclusive of interest, costs, and delay damages and brings this action to recover
same.

COUNT II —- NEGLIGENCE
Plaintiff v. H&L Brothers Transport LLC

21, Plaintiff incorporates by reference paragraphs 1 through 20 as if fully
set forth at length.

22 At all relevant times material hereto Defendant, H&L Brothers,
employed Defendant, Mohamed Abdulle to operate the aforementioned freightliner

tractor trailer truck.

 

 

 
 

 

 

 

Case 3:19-cv-08241-SPL Document 1-3 Filed 08/19/19 Page 8 of 11

23, At all relevant times material hereto, Defendant Mohamed Abdulle,
was the agent, servant, and employee of Defendant, H&L Brothers, and acting
within the scope of his employment of Defendant, H&L Brothers.

24. Defendant, H&L Brothers, owed the Plaintiffs insured a common law
duty of care to exercise reasonable care in selecting, supervising and controlling
employees, such as Defendant, Mohamed Abdulle.

25. Defendant, H&L Brothers, knew or should have known, in the exercise
of ordinary care, the necessity to train, monitor and exercise control over employees,
such as Defendant, Mohamed Abdulle.

26. Defendant, H&L Brothers, breached the duty of care owed to Plaintiff
in:

a) failing to ensure employee, Defendant, Mohamed Abdulle, was

qualified to operate a tractor trailer truck safely on public roadways:

b) failing to properly train employee, Defendant, Mohamed Abdulle, to

obey regulations governing safe operations of tractor trailer trucks;

c) failing to supervise employee, Defendant Mohamed Abdulle, to ensure

proper operation of tractor trailer trucks safely on public roadways;

d) failing to exercise sufficient control and supervision of employee,

Defendant, Mohamed Abdulle, in obeying regulations applicable to safe

operations of tractor trailer trucks;

 

 

 
 

13

14

LS

19

20

2)

24

29

26

 

 

 

Case 3:19-cv-08241-SPL Document 1-3 Filed 08/19/19 Page 9 of 11

e) failing to hire competent employees:

f) negligently entrusting a vehicle owned by Defendant to a driver they
knew or should have known was unqualified or unable to operate said
vehicle;

g) failing to properly evaluate the background and/or driving history of
employees, such as Defendant, Mohamed Abdulle:

h) failing to adopt and/or enforce appropriate and adequate hiring policies
and procedures;

D failing to adequately test, observe and/or otherwise evaluate
employees’ competence and qualifications:

) failing to adopt, enforce, and/or observe applicable regulations
governing the operation of tractor trailers and/or tractor trailer operators;

kx) hiring incompetent, unfit and unsafe operators;

) failing to have in place adequate policies and procedures:

m) acting at all times in an otherwise careless negligent and/or
recklessness manner.

27. By reason of the carelessness and negligence of Defendant, Plaintiff

and its insured were damaged.

 

 

 
 

10

Ll

 

 

 

Case 3:19-cv-08241-SPL Document 1-3 Filed 08/19/19 Page 10 of 11

WHEREFORE, Plaintiff claims damages in the amount of $407,880.00,
exclusive of interest, costs, and delay damages and brings this action to recover
same.

COUNT III - VICARIOUS LIABILITY

Plaintiff v. H&L Brothers Transport LLC

28. Plaintiff incorporates by reference all proceeding paragraphs of this
Complaint as if fully set forth at length herein.

29. At all relevant times material hereto Defendant, H&L Brothers,
employed Defendant, Mohamed Abdulle, to operate the aforementioned tractor
trailer truck.

30. At all relevant times material hereto, Defendant Mohamed Abdulle,
was the agent, servant, and employee of Defendant, H&L Brothers, and acting
within the scope of his employment of Defendant, H&L Brothers.

31. Asa direct and proximate result of the negligent acts, omissions or
failures to act, of Defendant, H&I Brother’s agent, servant, and employee,
Mohamed Abdulle, Plaintiffs were damaged.

WHEREFORE, Plaintiff claims damages in the amount of $407,880.00,
exclusive of interest, costs, and delay damages and brings this action to recover

same.

 

 

 
10

Li

 

 

Case 3:19-cv-08241-SPL Document 1-3 Filed 08/19/19 Page 11 of 11

RESPECTFULLY SUBMITTED this 9th day of July, 2019.
SHORALL McGOLDRICK BRINKMANN

By__/S/Paul McGoldrick
Paul J. McGoldrick
MJ Simpson
Attorneys for Plaintiff

19

 

 
